Title: To James Madison from Robert Slaughter Jr., 20 March 1820
From: Slaughter, Robert Jr.
To: Madison, James


                
                    Sir,
                    Culpeper. 20th. March 1820
                
                You will no doubt be surpris’d on reading this and at the same time think it assuming in me to be thus intermedling in other peoples affairs in which I have no concern but the motive I hope will be taken in its proper point of view and plead an apology.
                The Death of the late Mr. Alexr. Shepherd has I am afraid left his family (which now too frequently happins) in a very distressd situation. From what information I have the Widow and 5 Children will have for their support only her Dower right in 700. Acres of Land.
                Communicating with her on her future prospects she seems quite disponding not knowing of any friend she can in confidence look up to for aid in her present distressd situation.
                
                The Negroes are all on sale as you may observe in the Herald. There is among them two families of Negroes consisting of a Man his Wife and two Children each. With these two families of Negroes and her Land she flatters herself she wd be able to support herself & Children in tolerable Comfort.
                The purport of this is solliciting your friendly aid to the family. Feeling a confident hope that yr friendly aid will be extended to them as far as yr convenience will admitt of.
                A line on or before the day of sale on the Subject will be a favor as I am trying to make friends to buy these two families of Negroes for the Widow and Children. With sentiments of Esteem & Respect Dear Sir yrs Obt. Servt.
                
                    R. Slaughter Jr
                
            